Title: From James Madison to George Wythe, 15 April 1785
From: Madison, James
To: Wythe, George


Sir
Orange April 15th. 1785
I have been honoured with yours of February accompanying the Testimony which the University of William & Mary have been pleased to bestow on me. A distinction which is rendered so flattering both by the characters of those from whom it is received, and of those with whom it associates me calls for acknowledgments, which I should feel greater satisfaction in expressing if I had less reason to distrust my title to it. Regarding it however as a proof that those who so worthily minister in the Temple of Science, are disposed not only to reward the merits of her illustrious Votaries, but to patronize in the humblest of them a zeal for her service I find in the sincerity of mine, an offering which they will not refuse, and which I beg you, Sir, in the most respectful manner to present to them. With great esteem and attachment I am &c
J. M.
